Citation Nr: 1442621	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-22 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral foot disability, claimed as secondary to cold weather injury.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967, and completed
Army National Guard service thereafter.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2010 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefit sought on appeal.

In November 2013, the Board remanded the case for further development.  The Veteran's records from the Social Security Administration (SSA) were received in November 2013.  During the same month, the Appeals Management Center (AMC) requested that the Veteran submit, or authorize VA to obtain, any outstanding private treatment records pertaining to his bilateral foot condition.  In December 2013, the Veteran responded by stating that the information from all of his doctors was already of record.  Moreover, the Veteran's SSA records include a statement from the Veteran in which he reported that he had retired in January 2010, and that although he had been treated by a private doctor while he was working, his treatment had been through VA since he retired.  The Veteran was afforded a VA examination in February 2014 that directly responded to the Board's remand instructions.  Although the Veteran's VA treatment records have not been updated since August 2010, the Board finds that remanding the case solely to accomplish this action would impose unnecessary additional burden on VA with no reasonable possibility of any benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  This is because any VA treatment records dated since August 2010 would only pertain to the first element of the Veteran's service connection claim (i.e. the existence of a current disability), but would not address the second and third elements of the claim.  As discussed in detail below, because the first element of the claim has already been established, the outstanding VA treatment records are not relevant.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (Not all medical records must be sought, but only those that are relevant to the Veteran's claim).  As such, obtaining them would serve no useful purpose.  Therefore, the Board finds that, as there has been substantial compliance with its remand directives, the case is ready for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999)


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's bilateral foot disability did not have its onset in service or during any presumptive period, and is not otherwise related to service. 


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements were satisfied by a December 2009 letter, sent prior to the April 2010 initial adjudication of the claim, which advised the Veteran of the criteria for establishing service connection.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's active duty service records.  In April 2010, VA issued a formal finding of unavailability of the Veteran's National Guard records covering the periods from September 1977 to July 1978, March 1979 to March 1982, and October 1984 to March 1987.  When there is evidence that a Veteran's service records have been lost or destroyed, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  However, in this case, the Veteran has confirmed that he did not seek treatment for his foot condition during any of the abovementioned periods of time.  See July 2010 notice of disagreement.  Therefore, because the Veteran has confirmed that he did not report any foot problems during those periods, the absence of those National Guard records is not prejudicial to his claim.     

As described in the Introduction, VA has obtained the Veteran's SSA records, the private treatment records identified by the Veteran, and his relevant VA treatment records.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action under the duty to assist is necessary.  See generally 38 C.F.R. § 3.159(c).  

The Veteran was afforded a combined VA foot examination and cold weather injuries examination in February 2014 to address his claimed condition.  The Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  As the report of the VA examination is based upon review of the claim file and the Veteran's pertinent medical history, and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examination is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Laws and Regulations

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  As described under 38 C.F.R. § 3.303(b), this may be shown by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumptive period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, by evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307, 3.309.

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

When evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, whether the evidence tends to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence

No foot conditions were noted on the Veteran's entrance examination report from July 1965.  The Veteran's service treatment records were silent for any complaints, treatment, or diagnoses of cold weather injuries or frostbite.  The Veteran's separation examination report from April 1967 reflected normal evaluation of the feet, and in the accompanying report of medical history, the Veteran denied any foot trouble, neuritis, bone or joint deformities, or arthritis.  An August 1984 examination report for enlistment with the National Guard did not contain any notation of foot injury or condition. 

VA treatment records reflect that the Veteran first reported joint pain in his feet in August 2003.  At that time, no deformities were noted to be present, and no neurological deficits were noted.  A November 2003 VA treatment note reflected pain and tenderness in both feet.  The clinician assessed arthralgia, and ordered X-rays of the feet.  The X-rays revealed bilateral vascular calcifications, bilateral hallux valgus deformity, and a small osseous density at the attachment site of the Achilles tendon on the right foot only.  A follow-up treatment note from May 2004 diagnosed hallux valgus deformity that was greater on the left foot than the right.  The VA treatment records from 2003 and 2004 do not include any noted history of cold weather injury.  

Private treatment records reflect that in June 2008, the Veteran first established care with Dr. H.P. and complained of pain and swelling in the right foot.  The Veteran denied any history of injury or trauma, and there was no indication that the Veteran reported any prior cold weather injury.  The evaluation findings indicated normal vascular structure, normal dermatologic examination, and normal neurologic examination, with no evidence of weakness or atrophy bilaterally and no evidence of sensory loss bilaterally.  X-ray findings for the right foot were characterized as being within normal limits, with no evidence of fracture, dislocation, avulsion, spur formation, or other osseous abnormalities.  Dr. H.P. diagnosed sinus tarsi syndrome of the left foot, acute gout of the right foot, and capsulitis in the midtarsal joint of the right foot.  Follow-up treatment records from July 2008 were consistent with the June 2008 findings.

The Veteran's post-service medical records reflect that he first reported a history of in-service cold weather injury and frostbite in a January 2010 VA treatment note. 

In an April 2010 letter, the Veteran stated that he went to an Army base doctor twice while serving in Germany, and that the Army base doctor gave him foot cream and told him to wear extra layers of clothing when he went out for field exercises, which the Veteran did from that point forward.  He stated that over the years since service, he experienced swelling, bursting, and throbbing pain in his feet.   

Arthritis of the feet was first established by X-ray finding in June 2010.  Those X-rays revealed degenerative skeletal changes with calcaneal spurs and mild hallux valgus deformity bilaterally.  At that time, the Veteran reported a history of frostbite while in Germany, as well as chronic pain of the feet. 

In the Veteran's July 2010 notice of disagreement, he stated that he did not initially experience ongoing, continuous foot symptoms when he separated from service.  He reported that his feet gradually recovered over time and that from 1966 to 1984, a period of almost 18 years, his foot problem was minimal and barely existed, which is why he did not report any problems during that time.  He stated that he finally went to see a private podiatrist when his condition ultimately warranted professional treatment, and that he did not report his in-service frostbite to the podiatrist initially because he had not yet made the connection between his current foot condition and the in-service cold weather injuries.  

An August 2010 SSA Disability Determination reflected a primary diagnosis of "Other and Unspecified Arthropathies."  In an August 2010 SSA Field Office Disability Report, the Veteran's alleged onset date of his disability was recorded as May 15, 2010. 

An August 2010 VA podiatry consultation note reflected that the Veteran sought treatment for a painful bunion on the first metatarsal phalangeal joint, right foot greater than left foot.  The Veteran reported that the condition started in the military and had increased over time.  He denied tingling or burning sensation, but reported that he occasionally experienced numbness in his feet.  Neurologic testing indicated that protective sensation was intact at all sites tested.  The clinician assessed medium arch with weight-bearing pronation, hallux limitus, bunion deformity, onychomycosis and hyperkeratosis.  

A November 2010 private treatment note from Dr. H.P. indicated that the Veteran returned for treatment after an interval of greater than three years.  On examination, neurologic test findings were normal, with no evidence of sensory loss bilaterally.

In the Veteran's August 2011 substantive appeal, he stated that he did not report any problems with his feet at separation from active service because at the time his feet appeared to be okay and because he did not want to say anything that would prevent him from serving in the National Guard.  He stated that he was not experiencing any physical problems at that time.  

In a January 2012 statement, the Veteran asserted that although the findings by his private doctor did not indicate neurological damage, the doctor had told him it was possible that small fiber neuropathy damage could not be determined by the test that had been conducted.  In his January 2012 letter, the Veteran also provided additional details regarding his experience in Germany in 1966, and described the symptoms from 1966 as including numbness and discoloration in his feet. 

In a July 2013 letter, the Veteran stated that when he experienced frostbite in service, he reported the incident to his commanding officer (CO), and was uncertain whether the CO documented it.  The Veteran stated that his CO told him not to make it a big issue.  The Veteran also asserted that frostbite was not of grave concern to military personnel during that period.  He also asserted that the long-term medical implications of frostbite were not understood or accepted by the military at that time.  The Veteran also recounted his experience in Germany, and reported that his feet swelled up and burst from cold exposure.  He stated that while the outward physical manifestations were no longer present, the internal numbness and arthritic pain persisted.  The Veteran asserted that the medical profession accepts that frostbite leads to arthritis and neurologic problems in the exposed areas.   

On VA examination in February 2014 with accompanying X-rays of the feet, the examiner diagnosed hallux valgus, mild degenerative arthritis, and spur posterior and plantar aspect calcaneus.  The examiner noted that the Veteran had not been diagnosed with any cold injuries in the past, and she did not diagnose any cold injuries at present.  The Veteran reported symptoms in his feet that included dull ache, tingling sensation, and burning sensation.  He did not report any cold sensitivity.  The examiner noted slight diminished sensation using a 10g monofilament from the knees to the toes.  She opined that the claimed condition was less likely than not incurred in or caused by any in-service injury, event, or illness.  In her rationale, she noted the absence of any documented in-service treatment for the Veteran's feet and normal evaluation at separation from service.  The examiner also noted that a podiatry evaluation from 2008 revealed findings that were negative for any cold weather injury, and that the Veteran had been out of active service since 1967 without any supporting evidence regarding cold weather injury residuals.  The examiner explained that her present examination of the Veteran was unremarkable for someone of his age category, and that while current radiographs indicated some degenerative arthritis, these findings were normal for a 67-year old male.  The examiner also concluded that there was no evidence to support any typical cold weather residuals. 

In a June 2014 letter, the Veteran reiterated his exposure to severe, subzero weather in service, and stated that his feet and lower extremities had showed obvious damage as a result.  He stated that he had to retire at an early age because he could not stand or walk for his job.  He also reported that he was receiving disability benefits from the SSA.  The Veteran asserted that, while he did not have any further evidence to prove his claim, his claim could also not be disproved.

Analysis

The Veteran contends that his bilateral foot condition was caused by cold weather injuries sustained in service while in Germany in the winter of 1966.  

Private and VA medical records establish that the Veteran has several current bilateral foot disabilities, including hallux valgus, degenerative arthritis, spur posterior and plantar aspect calcaneus, sinus tarsi syndrome of the left foot, acute gout of the right foot, and capsulitis in the midtarsal joint of the right foot.  

The Court has recognized that symptoms of frostbite are capable of lay observation.  See Goss v. Brown, 9 Vet. App. 109, 113 (1996) (layperson is competent to observe residuals of frostbite, such as burning, itching, and peeling skin).  As such, the Veteran is competent to report in-service symptoms of frostbite and cold weather injury.  The Board finds the Veteran to be credible in his account of these in-service symptoms.  

Therefore, the crux of this case is whether the final element (i.e. the requirement of a nexus between the current disability and the in-service symptoms) is met.  First, the Board notes that one of the Veteran's diagnosed foot disabilities is arthritis, which is a chronic disease listed under 38 C.F.R. § 3.309 and therefore is eligible for consideration of service connection on a presumptive basis.  However, the criteria for presumptive service connection are not met in this case, because there is no indication that arthritis was diagnosed in service or was manifested to a compensable degree within one year of separation from service.  Indeed, the first X-ray confirmation of arthritis of the feet occurred in June 2010, more than 40 years after service.

As the criteria for presumptive service connection are not met, the remaining question is whether there is evidence of a nexus between any of the current foot disabilities and the in-service cold weather injuries.  

The February 2014 VA examiner opined that it was less likely than not that any current foot conditions were related to service.  She provided a thorough, well-reasoned explanation to support her conclusion.  While she noted the passage of time since service and the lack of documentation of any foot trouble in service or for several decades thereafter, the main thrust of her rationale was that none of the currently-diagnosed conditions were of the type that resulted from cold weather injuries, and that there was no supporting evidence of cold weather injury residuals since the Veteran's discharge from service.  The examiner also determined that the examination findings were normal for a person of the Veteran's age.  The Board finds the VA examiner's medical opinion to be highly probative as it is based upon a thorough review of the Veteran's medical history and is supported by a detailed rationale.  Moreover, the opinion is not contradicted by any other competent evidence of record.  

While the Veteran is competent to report his cold weather exposure and resulting frostbite symptoms in service, he is not competent to opine that the cold weather exposure from nearly 50 years ago caused his current foot conditions.  This is especially true given that several of those conditions required medical testing and/or radiographic findings in order to be diagnosed.  Although the Veteran has asserted that the medical community has accepted that frostbite can cause conditions such as arthritis, he has not provided any medical evidence to support this assertion, and he is not shown to have the medical expertise necessary to draw that conclusion.    

Another critical element of the VA examiner's medical opinion was that both private and VA neurologic testing had revealed normal findings, with the single exception of a slight diminished sensation noted during sensory testing at the February 2014 VA examination.  However, the examiner determined that this neurologic abnormality did not rise to the level of a diagnosed condition and did not constitute evidence of cold weather injury residual.  The Board must defer to the VA examiner's medical judgment as to this issue.       

As referenced by the VA medical opinion, the silence in the post-service treatment records for nearly 40 years between separation from active service in July 1967 and the first documented complaint of foot trouble after 2000 weighs heavily against the Veteran's claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Indeed, in the Veteran's July 2010 statement, he reported that from 1966 to 1984, a period of almost 18 years, his foot problems were minimal and barely existed, which is why he did not report any issues during that period of time.  In this case, there is no evidence of consistent symptomatology since service.  The Veteran stated that he first sought treatment when his condition warranted it, and the record shows that this did not occur until August 2003.  

While the Veteran has most recently contended in June 2014 that the evidence is at least in equipoise, the Board disagrees.  The only competent medical evidence addressing the nexus requirement of the claim is unfavorable, and the silence in service and for nearly 40 years thereafter, combined with the lack of any medical finding that any current foot disabilities are consistent with cold weather injury residuals, constitutes a preponderance of the evidence.               

As the evidence preponderates against a finding that any of the claimed foot disabilities occurred in service or for many years thereafter, service connection is not warranted.






ORDER

Service connection for a bilateral foot disability is denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


